 

Exhibit 10.9

TRADEMARK SECURITY AGREEMENT

 

THIS TRADEMARK SECURITY AGREEMENT (the “Agreement”) made as of this 13 day of
January, 2017 by USELL.COM, INC., a Delaware corporation (“Grantor”), in favor
of XXXX, a Delaware limited liability company, in its capacity as agent
(together with its successors and assigns in such capacity, the “Agent”) for the
benefit of itself and Purchasers (as defined in the Purchase Agreement described
below) (together with its successors and assigns in such capacity, “Grantee”):

 

WITNESSTH

 

WHEREAS, XXXX (“Purchaser”, and together with its successors and assigns and
each other purchaser of a Note (as defined below) and their respective
successors and assigns, individually and collectively, the “Purchasers”) have
made, and may make, loans and certain other financial accommodations to Grantor
and the other Companies (as defined in the Note Purchase Agreement described
below), as evidenced by those certain senior secured notes dated as of the date
hereof in an original aggregate principal amount of $8,660,000 (such notes,
together with any promissory notes or other securities issued in exchange or
substitution therefor or replacement thereof, and as any of the same may be
amended, supplemented, restated or modified and in effect from time to time,
each a “Note”, and collectively, the “Notes”);

 

WHEREAS, the Notes are being acquired by each Purchaser, pursuant to a Note
Purchase Agreement dated as of the date hereof among the Purchasers, the
Grantor, the other Companies (as defined therein) and the Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“ Purchase Agreement”);

 

WHEREAS, pursuant to a Security Agreement dated as of the date hereof (as the
same may be amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Security Agreement”) by the “Debtors” (as defined
therein) in favor of the Agent, such Debtors have granted the Agent, for its
benefit and the benefit of the Purchasers, a security interest in substantially
all of the assets of the Debtors including all right, title and interest of
Grantor in, to and under all now owned and hereafter acquired Trademarks (as
defined in the Security Agreement), Trademark registrations, Trademark
applications and Trademark licenses, together with the goodwill of the business
symbolized by Grantor’s Trademarks, and all products and proceeds thereof; and

 

WHEREAS, to induce Purchasers to make financial accommodations to the Companies
under and as defined in the Purchase Agreement and the Note, Grantor has agreed
to pledge and grant a security interest in all of its right, title and interest
in and to the Trademark Collateral (as hereinafter defined) as security for its
Liabilities (as defined in the Security Agreement) for the benefit of the
Grantee, Purchasers and their respective successors and assigns.

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Grantor agrees as follows:

  

1.             Incorporation of Security Agreement. The Security Agreement and
the terms and provisions thereof are hereby incorporated herein in their
entirety by this reference thereto. All terms capitalized but not otherwise
defined herein shall have the same meanings herein as in the Security Agreement.

 



 

 

 

2.             Grant and Reaffirmation of Grant of Security Interests. To secure
the payment and performance of the Liabilities, Grantor hereby grants to
Grantee, for its benefit and the benefit of Purchasers, and hereby reaffirms its
prior grant pursuant to the Security Agreement of, a continuing security
interest in Grantor’s entire right, title and interest in and to the following
(all of the following items or types of property being herein collectively
referred to as the “Trademark Collateral”), whether now owned or existing or
hereafter created, acquired or arising:

 

(a)          each Trademark, Trademark registration and Trademark application,
including, without limitation, the Trademarks, Trademark registrations (together
with any reissues, continuations or extensions thereof) and Trademark
applications referred to in Schedule 1 annexed hereto, and all of the goodwill
of the business connected with the use of, and symbolized by, each Trademark,
Trademark registration and Trademark application;

 

(b)          each Trademark license and all of the goodwill of the business
connected with the use of, and symbolized by, each Trademark license; and

 

(c)          all products and proceeds of the foregoing, including without
limitation, any claim by Grantor against third parties for past, present or
future (a) infringement or dilution of any Trademark or Trademark registration
including, without limitation, the Trademarks and Trademark registrations
referred to in Schedule 1 annexed hereto, the Trademark registrations issued
with respect to the Trademark applications referred in Schedule 1 and the
Trademarks licensed under any Trademark license, or (b) injury to the goodwill
associated with any Trademark, Trademark registration or Trademark licensed
under any Trademark license.

 

This security interest is granted in conjunction with the security interests
granted to Grantee pursuant to the Security Agreement and is not intended to
increase the rights of Grantee or the obligations of Grantor beyond the rights
and obligations contained in the Security Agreement. Grantor hereby acknowledges
and affirms that the rights and remedies of Grantee with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event of
any conflict between any provision of this Trademark Security Agreement and the
Security Agreement, the Security Agreement shall govern.

 

[Signature Page Follows]

 

 2 

 

 

IN WITNESS WHEREOF, Grantor has duly executed this Agreement as of the date
first written above.

 

  USELL.COM, INC., a Delaware corporation       By:       Name:  Nikhil Raman  
  Title:  Chief Executive Officer

 

Agreed and Accepted   As of the Date First Written Above       XXXX, a Delaware
limited   liability company, in its capacity as Agent for Purchasers       By:  
    Name:       Title:    

 

SIGNATURE PAGE TO
TRADEMARK SECURITY AGREEMENT



 

 

 